Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed December 30, 2020. Claims 1-2 and 5-11 have been amended. Claims 1-11 remain pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 30, 2020, with respect to the 35 USC 112 (b) rejection have been fully considered. Some arguments were found persuasive and some were not in light of some amendments made to the claims. Please see refined 35 USC 112 (b) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “meets a networking requirement” in claims 1-11 is viewed as a relative term which renders the claims indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “requirement” encompasses and the boundary to achieve a networking “requirement”.  Applicant(s) is/are encouraged to further define the “networking requirement” limitations or clarify their intent.
Claim 1 recites the limitation "the networking condition”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the wide-area seamless coverage mode”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-11 are allowed over prior art(s).

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any prior art reference(s) which reasonably teach the features of claims 1, 9, and 11. In particular, the Examiner has not found any prior art(s) which teach ‘configuring…..based on reported data obtained during a cycle T1 and a first machine learning algorithm…an operating mode of the radio access network that matches the user behavior, the service attributes, and the performance indicators of 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        April 9, 2021